Citation Nr: 0731020	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for ingrown toenails.

4.  Entitlement to service connection for intercostal 
chondritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from July 1991 to November 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's March 2003 VA Form 9 
included the issues of entitlement to service connection for 
low back strain, gastritis/reflux disease, and residuals of 
an excision of a brachial cleft cyst.  However, these issues 
were resolved in the veteran's favor in an October 2005 
rating decision, such that these matters are not currently 
before the Board.  

The case returns to the Board following a remand to the RO in 
February 2004.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's eye disorder and his period of active duty service.

2.  There is competent evidence of a current left shoulder 
disability and a causal link between the veteran's period of 
service and that disability.  

3.  There is no competent evidence of current ingrown 
toenails.

4.  There is no competent evidence of current intercostal 
chondritis.


CONCLUSIONS OF LAW

1.  Chronic eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  Chronic left shoulder disability was incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).

3.  The veteran does not have ingrown toenails that were 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Chronic intercostal chondritis was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Ingrown toenails and Intercostal Chondritis

Initially, the Board finds that service connection is not in 
order for ingrown toenails or intercostal chondritis.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In his original December 2001 
claim for service connection, the veteran stated that sought 
compensation for ingrown toenails with surgical corrections 
in 1999 and 2001.  However, the physician at the veteran's 
April 2005 VA feet  examination found no signs of ingrown 
toenails or disabilities secondary to ingrown toenails.  
Similarly, the veteran complained of chronic chest pain.  
However, the physician at the veteran's April 2005 VA general 
examination noted that there was no current evidence or 
complaints relevant to the veteran's alleged intercostal 
chondritis.  The veteran, a lay person not trained or 
educated in medicine, is not competent to offer an opinion as 
to the medical diagnosis of any of the disorders at issue.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent competent evidence of a current disability for each 
claimed disorder, service connection must be denied.  

Eye Disorder

Review of service medical records reveals a May 1997 
complaint of blurred vision, watery eyes, and spots floating 
in his left eye.  Both eyes were found to have 20/20 vision 
without correction.  The veteran was again found to have 
20/20 near and distant vision, bilaterally and without 
correction, in a March 1998 optometry examination.  The 
veteran was treated in November 1999 after reporting that a 
foreign body entered his let eye while driving.  The 
veteran's eye was flushed, but he continued to feel a foreign 
object in his left eye.  Corneal abrasion was noted, but 
visual acuity was 20/20 bilaterally.  Finally, the veteran 
underwent a November 2000 Physical Evaluation Board (PEB) 
examination in which his eyes were found to be normal and his 
visual acuity was found to be 20/20, bilaterally.

Furthermore, there is no competent evidence of a nexus 
between any currently diagnosed eye condition and the 
veteran's period of service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is simply no medical evidence of record that 
establishes a relationship between the diagnosed disorders at 
issue and the veteran's service in the military.  The veteran 
was afforded a VA eye examination in March 2005.  The 
examining physician diagnosed the veteran with mild dry eye 
syndrome and increased intraocular pressure.  However, the 
physician opined that these conditions are more likely than 
not unrelated to the veteran's military service.  Again, the 
veteran's lay opinion as to the etiology of the disorders at 
issue is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an eye disorder.  
38 U.S.C.A. § 5107(b).  Absent competent evidence of a nexus 
between the disabilities and service, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor. Id.

Left Shoulder Disorder

Finally, the Board finds that service connection is in order 
for a left shoulder disorder.  Although service medical 
records do not reflect any specific complaints of a left 
shoulder disorder, they do reveal an incident in or about 
1996 where the veteran fell while on board ship, resulting in 
injuries to his right shoulder and both knees.  Moreover, in 
a report of medical history in November 2001 the veteran 
reported left shoulder pain and his original claim for 
benefits the following month indicates he was having 
bilateral shoulder problems.  The veteran was afforded a VA 
joints examination in March 2005 in which the examining 
physician reviewed the entire claims file and diagnosed the 
veteran with a rotator cuff tear of the left shoulder.  The 
examining physician opined that the condition's onset 
occurred in service.  Given the complaints reported at the 
time of separation from service and shortly thereafter, this 
medical opinion does carry some evidentiary weight and 
establishes a reasonable doubt as to whether the current left 
shoulder disability was initially manifested in service.  
Accordingly, the Board finds that the evidence supports 
service connection for a left shoulder disorder.  38 U.S.C.A. 
§ 5107(b).    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
December 2001 and March 2004, as well as in the February 2003 
statement of the case and October 2005 supplemental statement 
of the case, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
it was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the February 2003 
statement of the case and October 2005 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the January 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), he 
was asked to inform the RO of any other records which pertain 
to his claim by letter dated March 2004.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claims for service connection for an eye disorder, 
ingrown toenails, and intercostal chondritis, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  The Board further emphasizes 
that the disposition regarding service connection for a left 
shoulder disorder is wholly favorable to the veteran, such 
that any defect in notice or assistance that may exist does 
not result in any prejudice to the veteran.  Id.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, private medical records, and 
multiple VA examinations.  See 38 U.S.C.A. § 5103A(d).  In 
addition, the veteran provided additional records as well as 
lay evidence in the form of written statements.  By 
correspondence dated December 2001, the veteran indicated he 
has no additional evidence to submit in conjunction with his 
claims.  As such, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.
ORDER

Service connection for an eye disorder is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a left shoulder 
disorder is granted.  

Service connection for ingrown toenails is denied.

Service connection for intercostal chondritis is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


